                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                        Case No. 19-51775

KAMMIKA N. LEWIS,                                             Chapter 13

            Debtor.                                           Judge Thomas J. Tucker
______________________________/

             ORDER DENYING FEE APPLICATION WITHOUT PREJUDICE

         This case is before the Court on a fee application filed by the Debtor’s counsel on

February 1, 2020, entitled “First Application For Compensation of Debtor’s Counsel” (Docket

# 43, the “Fee Application”). On February 26, 2020, the applicant filed a Certificate of No

Response, indicating that no party had timely objected to the Fee Application. But the Court will

deny the Fee Application, without prejudice, for the following reasons:

         1. It is utterly unclear what amount of fees the Debtor’s counsel is actually seeking,

because the Fee Application; the proposed order granting the Fee Application; the 21-day notice

of the Fee Application; and the proposed stipulation the Debtor’s counsel mailed to the Debtor,

each contain different requested fee amounts:

         C   Fee Application (Docket # 43)             $8,885.00 ($8,680 + 195.00)

         C   21-Day Notice (Docket # 48)               $8,125.00

         C   Proposed Order (Docket # 44)              $8,900.00

         C   Proposed Stipulation (Docket # 46)        $2,750.00 (or $1,900.00)

And it appears, but is not entirely clear, that the Debtor’s counsel may voluntarily reduce the total

amount of fees she is seeking to $1,900.00, but for some unknown reason, only if the Debtor

signs the stipulation that Debtor’s counsel mailed to the Debtor. See Fee Application (Docket




   19-51775-tjt      Doc 54     Filed 03/03/20     Entered 03/03/20 10:15:13         Page 1 of 3
# 43) at ¶ 12.A; Proposed Stipulation and attached letter (Docket # 46).

       2. The Fee Application does not comply with E.D. Mich. LBR 2016-1(a)(3), which

provides, in relevant part, that “in a chapter 13 case, a pre-confirmation or post-confirmation

fee application that requests approval of fees and expenses totaling more than $3,500.00 in that

application must specifically identify the circumstances of the case that make the amount

requested reasonable.” In this case, the Fee Application (apparently) seeks fee in excess of

$8,000.00, which is extraordinarily high for a Chapter 13 case that was dismissed

pre-confirmation after being pending for only 5 months. There are insufficient facts stated in the

Fee Application to explain and demonstrate the reasonableness of such an extraordinarily high

fee amount, which is a significant deviation from the usual and customary fees charged by

counsel for Chapter 13 pre-confirmation services.

       3. The 21-day notice of the Fee Application (Docket # 48) refers to there having been

“previously approved fees,” but no fees have been approved previously in this case.

       4. The Fee Application does not comply with E.D. Mich. LBR 2016-1(a)(10) because it

does not state that the Debtor “was given the opportunity to review the [fee] application at least

seven days before” the applicant filed it,1 and it appears from the unsigned proposed stipulation

in the record at Docket # 46 that the Debtor has not consented to approval of the Fee Application.

       5. It is unclear what the applicant means in paragraph 11 and the third sentence of

paragraph 12.A of the Fee Application. Is the applicant seeking $1,900.00 and a signed consent

form from the Debtor as payment in full for all of the applicant’s services, plus the $25.00 in

costs? Or is the applicant seeking $8,885.00 in fees (or some other amount) and $25.00 in costs,


       1
         Rather, the Fee Application states (in ¶ 11) that notice of the application was mailed to the
Debtor on January 28, 2020, which was only 4 days before the Fee Application was filed on February 1,
2020.



   19-51775-tjt     Doc 54      Filed 03/03/20     Entered 03/03/20 10:15:13          Page 2 of 3
due to the fact that the Debtor has not signed the stipulation mailed to her?

       Because of all of these defects, the Court will deny the Fee Application in its entirety, but

without prejudice. Debtor’s counsel may file a new fee application, but if she does so, the new

application must be completely clear, must be internally consistent, and must comply with all

applicable rules.

       For these reasons,

       IT IS ORDERED that the Fee Application (Docket # 43) is denied, without prejudice to

the Debtor counsel’s right to file a new fee application that fully complies with all applicable

rules, which is free from all the problems described in this Order, and which is completely clear

and internally consistent.



Signed on March 3, 2020




   19-51775-tjt     Doc 54     Filed 03/03/20     Entered 03/03/20 10:15:13         Page 3 of 3
